Case 5:20-cv-05163-TLB Document 4-1       Filed 09/02/20 Page 1 of 32 PageID #: 43




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF ARKANSAS
                         FAYETTEVILLE DIVISION


BONNIE HEATHER MILLER, and THE
LEAGUE OF WOMEN VOTERS OF
ARKANSAS

                   Plaintiffs,
                                          Case No. 5:20-cv-05163
                   v.
                                          Hon. Timothy L. Brooks
JOHN THURSTON, in his official capacity
as Secretary of State of Arkansas,

                   Defendant.


       BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY
                             INJUNCTION




                                  EXHIBIT A
         Declaration of Bonnie Heather Miller dated September 2, 2020
Case 5:20-cv-05163-TLB Document 4-1                  Filed 09/02/20 Page 2 of 32 PageID #: 44




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


 BONNIE HEATHER MILLER, and THE
 LEAGUE OF WOMEN VOTERS OF
 ARKANSAS

                        Plaintiffs,
                                                     Case No. _______________________
                        v.

 JOHN THURSTON, in his official capacity
 as Secretary of State of Arkansas,

                        Defendant.


                    DECLARATION OF BONNIE HEATHER MILLER

   I, Bonnie Heather Miller, am over the age of 18 and fully competent to make the following
declaration. The facts in this declaration are based on my personal knowledge. If called upon as a
witness, I would testify to these facts. Under penalty of perjury, I declare and state the following:

   1. My name is Bonnie Heather Miller and I reside at 21 East Center Street, Apt 203,
      Fayetteville AR 72701. I am a registered voter in the state of Arkansas. I am 33 years old
      and have lived in Fayetteville, Arkansas since 2008. I am the LL.M. Program
      Administrator at the University of Arkansas School of Law.

   2. I am the Director of Arkansas Voters First, Inc (a 501(c)(4) organization) and the
      Chairperson of Arkansas Voters First ballot question committee and have held those roles
      since their inception. Attached as Exhibit 1 is a true and correct copy of the Ballot
      Question Committee Statement of Organization for Arkansas Voters First, Inc.

   3. AVF is the sponsor of two petitions to amend the state constitution: Citizens’
      Commission for an Independent Redistricting Commission (“CRC Petition”) and “[a]
      Constitutional Amendment Establishing Top Four Open Primary Elections and Majority
      Winner General Elections With Instant Runoff If Necessary” (“OPA Petition”). Both
      petitions seek to be placed before the voters at the November 3, 2020 election.

   4. I am the President of the League of Women Voters of Washington County (“the
      League”), a board member of the League of Women Voters of Arkansas, and the Chair of
      Redistricting Initiatives with the League of Women Voters of Arkansas. I have been a
      member of the League since 2017. I was motivated to join the League when I attended an




                                                 1
Case 5:20-cv-05163-TLB Document 4-1                Filed 09/02/20 Page 3 of 32 PageID #: 45




     event discussing redistricting reform, and it seemed to me that the League was the only
     group pursuing redistricting reform in Arkansas at the time.

  5. I have been passionate about redistricting reform for many years. In summer of 2019, the
     national League launched its second ever nationwide campaign (the first nationwide
     campaign was for universal suffrage in 1920), entitled People Powered Fair Maps. In
     October 2019, I was selected by the League of Women Voters of Arkansas to attend a
     convening in Washington, D.C. to train and then become a “Redistricting Champion” in
     Arkansas.

  6. I signed both the CRC Petition and the OPA Petition, seeking to place constitutional
     amendments on the November 3, 2020 ballot.

  7. While many of the events I do with the League include discussions of my work on
     redistricting reform, in 2020 I have also organized information sessions, town hall style
     meetings, and sent weekly emails specifically on the topic of promoting the Arkansas
     Voters First ballot question. I organized approximately 6-7 of these events between
     January 1 and March 1, 2020.

  8. The result of these events is that hundreds of members of the League of Women Voters
     of Arkansas signed one or both AVF ballot petitions.

  9. AVF employed the firm National Ballot Access (“NBA”) to manage the paid canvassing
     effort for the CRC Petition and the OPA Petition.

  10. On July 6, 2020 AVF filed the following documents with the Secretary of State:

         a. The CRC Receipt for Initiative or Referendum Petition. Attached as Exhibit 2 is a
            true and correct copy of the Receipt for Initiative or Referendum Petition for the
            CRC Petition.
         b. An affidavit that I swore certifying that the CRC Petition included 98,728
            signatures spanning 15,118 petition parts. Attached as Exhibit 3 is a true and correct
            copy of the CRC Signature Count Affidavit.
         c. An unsworn certification signed by me as to paid canvassers. Attached as Exhibit
            4 is a true and correct copy of the CRC Paid Canvasser Certification.
         d. A final list of all the paid canvassers that circulated the CRC Petition. Attached as
            Exhibit 5 is a true and correct copy of the CRC Paid Canvasser List.
         e. a paid canvasser signature card for each paid canvasser that circulated either the
            CRC or the OPA Petition (the “Paid Canvasser Signature Card”). Attached as
            Exhibit 6 is a copy of a blank Paid Canvasser Signature card provided by the
            Secretary of State.
         f. the original signed ballot petitions referred to in the Signature Count Affidavit for
            the CRC Petition.




                                               2
Case 5:20-cv-05163-TLB Document 4-1                  Filed 09/02/20 Page 4 of 32 PageID #: 46




   11. On August 5, 2020, I submitted an additional 45,896 original signed ballot petitions in
       support of the CRC Petition, along with another Signature Count Affidavit certifying that
       fact.

   12. NBA collected the sworn statements for each paid canvasser as required by Ark. Code
       Ann. § 7-9-601(d) and submitted them to the Defendant in batches each time the partial
       Paid Canvasser List was submitted to Defendant.

   13. From May 22, 2020 to July 24, 2020, NBA, on behalf of AVF, sent a copy of a Paid
       Canvasser list to the Secretary of State each day that one or more new paid canvassers
       were added.

   14. On July 14, 2020 Defendant wrote a letter to AVF with the subject “Declaration of
       Insufficiency.” Attached as Exhibit 7 is a true and correct copy of that letter.

   15. On July 21, 2020 Defendant wrote to AVF with the subject “Revised Declaration of
       Insufficiency” that related to additional deficiencies with the OPA Petition. Attached as
       Exhibit 8 is a true and correct copy of that letter.

   16. On July 23, 2020 Defendant wrote to AVF concluding that the face of the CRC Petition
       includes 90, 493 signatures. Attached as Exhibit 9 is a true and correct copy of that letter.

   17. I have invested significant time, energy, and effort into getting fair redistricting for all
       Arkansans, and on behalf of the hundreds of members and thousands of voters who we
       served through this ballot initiative.

   18. If we are not able to place the CRC Petition on the ballot in November 2020 then we will
       not be able to secure an independent redistricting commission to draw the state legislative
       and congressional district lines in 2021.

   19. The background checks conducted by AVF showed that none of the paid canvassers used
       by AVF had been convicted of a felony.


I declare under penalty of perjury that the foregoing statements are true and correct. Executed on

____________________, by


______________________________________________
Bonnie Heather Miller




                                                 3
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 5 of 32 PageID #: 47
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 6 of 32 PageID #: 48
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 7 of 32 PageID #: 49




                                                                            2
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 8 of 32 PageID #: 50
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 9 of 32 PageID #: 51
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 10 of 32 PageID #: 52




                                                                                  5
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 11 of 32 PageID #: 53
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 12 of 32 PageID #: 54
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 13 of 32 PageID #: 55
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 14 of 32 PageID #: 56
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 15 of 32 PageID #: 57
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 16 of 32 PageID #: 58
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 17 of 32 PageID #: 59
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 18 of 32 PageID #: 60
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 19 of 32 PageID #: 61
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 20 of 32 PageID #: 62
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 21 of 32 PageID #: 63
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 22 of 32 PageID #: 64
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 23 of 32 PageID #: 65
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 24 of 32 PageID #: 66
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 25 of 32 PageID #: 67
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 26 of 32 PageID #: 68
                     Case 5:20-cv-05163-TLB Document 4-1                             Filed 09/02/20 Page 27 of 32 PageID #: 69




                                           PAID CANVASSER SIGNATURE CARD
                                                               Pursuant to Ark. Code Ann. § 7-9-601(a)(3)(B)

                         Name of Petition:____________________________________________________
                         Petition Sponsor: ____________________________________________________
                         Paid Canvasser Full Name: ____________________________________________
                         Residence: _________________________________________________________
                         City: ________________________ State: ____________ Zip: ________________


                         SIGNATURE OF PAID CANVASSER
                         Date You Began to Collect Signatures (on this petition): ______________________
                         Reminder – Arkansas Law Has Specific Requirements For Paid Canvassers Including The Following:
                          Be at least eighteen (18) years of age or older;
                          Be present for every signature on each of your petition pages;
                          Provide a sworn statement, oath, or affirmation that you have not pleaded guilty or nolo contendere or been
                           found guilty of a criminal felony offense or a violation of election laws, fraud, forgery, or identification theft in
                           any state, the District of Columbia, Puerto Rico, Guam or any other US protectorate; Agree to have a criminal
                           background check/search for each petition within 30 days before gathering signatures on that petition;
                          Have sponsor explain, and provide a signed statement to sponsor that canvasser has reviewed and understands
                           applicable Arkansas law regarding obtaining signatures on an initiative or referendum petitions;
                          Have received a copy of the most recent edition of the Secretary of State’s handbook on initiatives and
                           referenda.




Revised – January 2020                                                                                                                             Page 63
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 28 of 32 PageID #: 70
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 29 of 32 PageID #: 71
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 30 of 32 PageID #: 72
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 31 of 32 PageID #: 73
Case 5:20-cv-05163-TLB Document 4-1   Filed 09/02/20 Page 32 of 32 PageID #: 74
